Case 1:21-cv-07677-AT Document 10 Filed 09/21/21 Page 1 of 2
          Case 1:21-cv-07677-AT Document 10 Filed 09/21/21 Page 2 of 2



       8.       If this case has been settled or otherwise terminated, counsel are required to notify
the Court—before the deadline for the above submissions—by calling (212) 805-0292 and must
e-mail a stipulation of discontinuance, voluntary dismissal, or other proof of termination to the
Orders and Judgments Clerk (judgments@nysd.uscourts.gov).

       SO ORDERED.

Dated: September 21, 2021
       New York, New York




                                                   2
